FILED
                           NOT FOR PUBLICATION                              OCT 03 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-50098

              Plaintiff-Appellee,                D.C. No. 3:14-cr-03169-BEN

 v.
                                                 MEMORANDUM*
STEVEN MONTANO,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                          Submitted September 27, 2016**

Before:      TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

      Steven Montano appeals from the district court’s judgment and challenges

the 41-month sentence imposed following his guilty-plea conviction for

importation of methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Montano argues that the district court erred in denying a minor role

reduction to his base offense level under U.S.S.G. § 3B1.2(b). We decline to reach

this claim because any error was harmless. Although the district court denied the

parties’ request for a minor role reduction, it imposed a sentence at the bottom of

the Guidelines range that applied with a minor role reduction, as urged by the

government. Furthermore, the court explained that, even if it had granted a minor

role reduction and started its sentencing analysis with a lower Guidelines range, it

would have imposed a sentence of 41 months in light of the 18 U.S.C. § 3553(a)

factors, particularly the need to avoid unwarranted sentencing disparities. Under

these circumstances, we conclude that any error in failing to grant the minor role

reduction requested by Montano was harmless. See United States v. Munoz-

Camarena, 631 F.3d 1028, 1030 n.5 (9th Cir. 2011) (harmless error may result

where the district judge “acknowledges that the correct Guidelines range is in

dispute and performs his analysis twice, beginning with both the correct and

incorrect range”).

      AFFIRMED.




                                          2                              15-50098